Citation Nr: 1145386	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-29 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection should be granted.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to December 1990.  Prior to that period of service, the Veteran had service in the U.S. Navy Reserves from approximately 1985 to 1988.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2009 the Veteran submitted a claim of entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of the left knee as the result of surgical treatment by VA in March 2009.  The RO developed evidence in the claim, but did not issue a rating decision.  Rather, it included a discussion of this theory of entitlement in an April 2010 supplemental statement of the case, listing the issue as entitlement to service connection for a left knee disability.  The Board notes, however, that a claim of entitlement to benefits under § 1151 constitutes more than merely a different theory of entitlement offered in support of a claim for service connection.  Instead, it constitutes a claim for compensation benefits under an entirely different statute based on disability resulting from VA medical treatment, rather than disability incurred in or aggravated by service.  For this reason, the Board finds that the Veteran should be issued a coded rating decision with regards to her July 2009 claim, and be afforded the opportunity to appeal that decision.

The issues of entitlement to service connection for bilateral hearing loss disability, disability of the knees, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1991 administrative decision, the RO denied service connection for a disability of the knees.

2.  The evidence received since the March 1991 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1991 administrativ decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a disability of the knees.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the Board's reopening of the Veteran's claim of entitlement to service connection for disability of the knees, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

	Petition to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As noted, the RO administratively denied the Veteran's claim of entitlement to service connection in March 1991.  It determined that the Veteran's whereabouts were unknown.  The merits of her claim were not adjudicated.

At the time of the March 1991 decision, the record included a report from a VA Medical Center (VAMC) indicating that the Veteran had failed to report for a March 1991 VA examination.  

Since the March 1991 administrative denial of the Veteran's claim, various evidence has been added to the record, to include evidence of current right and left knee disabilities and of treatment for knee related complaints.

Having carefully reviewed the record, the Board concludes that new and material evidence sufficient to reopen the claim has been submitted.  As noted, the RO did not reach the merits of the claim in 1991.  The evidence added to the record since the March 1991 decision includes that showing not only current disability, but the Veteran's contentions that the disability is related to service.  This evidence is not redundant of evidence of record in March 1991, and raises a reasonable possibility of substantiating the claim.  As such, the claim of entitlement to service connection for disability of the knees is reopened.  

	
ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for disability of the knees is granted.


REMAND

As an initial matter, the Board notes that prior to her period of active service from 1988 to 1990, the Veteran had service in the Navy Reserves.  Although service personnel records were requested and received from the National Personnel Records Center (NPPRC), the records received did not include any pertaining to the Veteran's Reserve service.  As the questions presented by this case include those related to whether the Veteran was in duty status at certain times, and whether injury was incurred in duty status, records pertaining to her duty status during her Reserve service are relevant to her appeal.  


	Hearing Loss

Service treatment records reflect that on enlistment in the Navy Reserves in March 1985, audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
5
0
0
5
0

Left
5
0
0
0
0


Separation examination in August 1986 also included audiometric testing, revealing the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
5
0
0
10
0

Left
5
0
5
10
0


In December 1987 the following puretone thresholds were recorded:





HERTZ



500
1000
2000
3000
4000

Right
5
0
0
0
0

Left
5
0
0
5
0


In February 1988 the following puretone thresholds were recorded:





HERTZ



500
1000
2000
3000
4000

Right
10
0
0
10
0

Left
5
0
0
0
0




In April 1988 the following puretone thresholds were reported:





HERTZ



500
1000
2000
3000
4000

Right
0
-05
-05
10
-05

Left
10
-05
-05
5
-10


Upon separation from active duty in December 1990, audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
0
-10
5
5
-10

Left
5
-05
-10
5
-10


At that time, the denied ear, nose or throat trouble and hearing loss.

On VA examination in July 2008, the Veteran reported difficulty understanding speech when background noise was present.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
25
25
30
35
40

Left
30
25
30
35
40


Speech discrimination scores were 96 percent for the right ear and 100 percent for the left.  The examiner did not provide an opinion with regard to whether the Veteran's current hearing loss disability is related to service, noting only that her discharge audiogram was within normal limits.  The Board observes that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Here, the examination is inadequate because the examiner failed to provide an etiology opinion and sufficient rationale in support of an opinion.  Accordingly, the claims file should be returned to the examining audiologist for an appropriate opinion. 
	
      Knee Disability and PTSD

As noted above, the record does not contain complete service personnel records.  Notably absent are records indicating the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as well as those showing any periods of active duty during her service in the Navy Reserves.  Moreover, it is unclear whether there were any line of duty determinations made during the Veteran's Reserve service which might shed light on any injuries incurred during ACDUTRA or INACDUTRA.  

With regard to the Veteran's claimed knee disabilities, the Board observes that she reported a left knee injury in September 1987, and related that she had been seen at a private emergency room.  In February 1988 a military provider noted that the Veteran had not been in duty status because of a knee injury and subsequent surgery.  She was returned to full duty.  In March 1988 a provider noted that the Veteran had been found fit for duty and that she was qualified for transfer to the regular Navy.  The Veteran's status at the time of the 1987 injury is unclear.  Moreover, she should be afforded the opportunity to identify the provider(s) who treated her left knee in 1987 so that pertinent records may be sought.

With respect to the Veteran's claim for PTSD, the Board notes that the service personnel records currently associated with the claims file do not include performance appraisals which might show a change in her job performance or demeanor.  These reports are pertinent to the Veteran's claim for PTSD and should be specifically sought.

In light of the above discussion, the Board finds that it is unable to properly adjudicate these service connection claims and that complete service personnel records should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify the provider who treated her left knee in 1987.  Upon receipt of a completed release, obtain such records.  

If no records can be located, it should be so stated, in writing, for inclusion in the claims folder.  Moreover, the Veteran should be notified and allowed an appropriate period in which to obtain and submit such records.

2.  Contact both the service department and the Veteran's Navy Reserve unit and request complete service personnel records, to include all performance evaluations.  

The Veteran's Navy Reserve unit should be specifically requested to forward any line of duty determinations as well as any personnel records over which it retained custody.

If no records can be located, it should be so stated, in writing, for inclusion in the claims folder.  Moreover, the Veteran should be notified and allowed an appropriate period in which to obtain and submit such records.

3.  Following completion of the development directed in paragraph 1, return the claims file to the audiologist who conducted the July 2008 examination for an opinion on the etiology of the Veteran's claimed hearing loss disability.  If that audiologist is unavailable, obtain an opinion from a new audiologist.

Following review of the claims file and any pertinent VA treatment records, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss disability is related to any disease or injury in service.

A complete rationale for all opinions expressed should be provided in the examination report.

4.  Following completion of the action directed in paragraphs 1 and 2, review the claims file and make a determination regarding whether any reported stressor may be verified.

If any reported stressor is verified, the Veteran should be afforded a VA examination to determine whether she has PTSD which is related to a verified stressor(s).  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

With respect to any other currently present acquired psychiatric disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder other than PTSD is related to any disease or injury in service.

A complete rationale for all opinions expressed should be provided in the examination report.

5.  Review the expanded record and ensure that all directed development has been completed.  Any additional development indicated by the expanded record should be conducted.  

6.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


